Citation Nr: 1548388	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period of January 29, 2007, through March 19, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 20, 2014.

3.  Entitlement to eligibility to Dependents' Educational Assistance (DEA) benefits prior to March 20, 2014.

4.  Entitlement to an evaluation in excess of 30 percent for a left knee disability.

5.  Entitlement to an evaluation in excess of 30 percent for a right knee disability.

6.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease.

7.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

8.  Entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1970 and from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a noncompensable evaluation for that disability, effective January 29, 2007-the date that his claim for service connection was received.  The Veteran timely appealed that decision.  During the pendency of the appeal, the evaluation of the Veteran's PTSD was increased to 50 percent disabling, effective January 29, 2007.  

The Veteran testified at a Board hearing in June 2012; a transcript of that hearing is associated with the claims file.

This case was last before the Board in October 2014, when the Board issued a decision that dismissed as withdrawn the issue of increased evaluation for a left knee disability, denied an evaluation in excess of 50 percent for PTSD, and declined to take jurisdiction over the TDIU claim as it was not properly appealed at that time.  

The Veteran timely appealed the PTSD and TDIU issues to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to remand the PTSD issue for further development.  In June 2015, the Court granted a joint motion for partial remand.  The Board's October 2014 decision was vacated to the extent it denied an evaluation greater than 50 percent and declined to take jurisdiction of the TDIU issue.  

In light of the June 2015 Joint Motion for Remand, the Board assumes jurisdiction over the TDIU issue on appeal at this time.  

During the pendency of the appeal, the AOJ issued a June 2015 rating decision in which the Veteran was awarded a 70 percent evaluation for his PTSD, effective March 20, 2014, and awarded TDIU that same date.  The Board has therefore recharacterized those issues on appeal in order to comport with those awards of benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, in a June 2015 rating decision, the Veteran was awarded a date of basic eligibility for DEA benefits of March 20, 2014; he was also denied increased evaluations for his coronary artery disease (CAD), diabetes mellitus, lumbar spine, and bilateral knee disabilities.  The Veteran submitted a July 2015 Notice of Disagreement, VA Form 21-0958, with those issues; at this time, no statement of the case has been issued with regard to those issues.  

As a timely notice of disagreement with the issues of increased evaluation for his CAD, diabetes mellitus, lumbar spine, and bilateral knee disabilities, and the assigned date for basic eligibility for DEA benefits have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of increased evaluation for his CAD, diabetes mellitus, lumbar spine, and bilateral knee disabilities, and the assigned date for basic eligibility for DEA benefits are remanded at this time.

In the Joint Motion for Remand, the parties noted that a July 2008 letter from Carolyn A. Beisler, a clinical social worker, indicated that the Veteran sought treatment at the Louisville Vet Center, but that those records were not of record.  The Board notes that an initial request for those records was sent to the Vet Center in April 2008, with a follow-up request for those records sent in June 2008; the only response to those records requests was the July 2008 letter from Ms. Beisler.  

As there is no finding of record at this time that the Louisville Vet Center records pertaining to the Veteran were unavailable and that further attempts at obtaining them would be futile, the Board must remand this case in order for VA's duty to assist obligations to be fulfilled.  Accordingly, both the PTSD and TDIU issues are remanded at this time.  

Any ongoing VA or private treatment records should also be obtained and associated with the claims file on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issues of increased evaluations for CAD, diabetes mellitus, lumbar spine disability, and bilateral knee disabilities, as well as the effective date for the assignment of DEA benefits.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Louisville, Bay Pines, and Palm Harbor VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since January 2007 and associate those documents with the claims file.

3.  Obtain any and all records from the Louisville Vet Center and associate those documents with the claims file.  If those records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of increased evaluation for PTSD and entitlement to TDIU prior to March 20, 2014.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




